 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY(METER DIVISION)andNEWARK WESTINGHOUSE SALARIED EMPLOYEESASSOCIATIONCase No. R-2706.-Decided July 19, 1941Jurisdiction:electrical products manufacturing industry.Investigation and Certification of Representatives:existence of question: stipu-lated ; election necessary.Unit Appropriate for' Collective Bargaining:all salaried employees of theCompany at its Newark, New Jersey, plant, excluding supervisory employees,guards, the medical department, the personnel and suggestion interviewers ofthe personnel department, the manufacturing engineers, the secretary and theassistant secretary to the auditor, and the secretaries to the following : themeter-divisionmanager, the sales manager, the engineering manager, thesuperintendent, the assistant superintendent, and the supervisor of industrialrelations.Mr. C. A. Reinwald,of New York City, for the Company.Mr. Alfred J. Peer,of Newark, N. J., for the Association.Mr. Samuel L. Rothbard,of Newark, N. J., for the United.Mr. Bonnell Phillips,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 6, 1941, Newark Westinghouse Salaried EmployeesAssociation, herein called the Association, filed with the RegionalDirector for the Second Region (New York City) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCompany (Meter Division), Newark, New Jersey, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On June 27, 1941, the Na-tional Labor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act, and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended;33 N. L.R. B., No. 110.605 606DECISIONS OF NATIONAL LABOR RELATIONS BOARD -ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On June 30, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Associa-tion, and United Electrical, Radio & Machine Workers of America,Local #426, herein called the United.Pursuant to notice, a hearingwas held on July 7, 1941, at New York City, before Christopher W.Hoey, the Trial Examiner duly designated by the Chief Trial Ex-aminer.The Company, the Association, and the United were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and to cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made several rulingson motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno- prejudicial errorswere committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWe have before issued a Decision and Direction of Election con-cerning the plant of the Company here involved.' In that case theCompany admitted that it was engaged in commerce within the mean-ing of the Act.At the hearing in the present proceeding the Com-pany stipulated, and we find, that the facts as found in the previousdecision, issued in October 1940, substantially reflect the presentnature of the Company's business.We , there found and weaccordingly now find as follows :Westinghouse Electric & Manufacturing Company (Meter Di-vision), is a Pennsylvania corporation with its principal executiveoffices at Pittsburgh, Pennsylvania.At its plant known as the New-ark Works Meter Division at 95 Orange Street, Newark, New Jersey,the plant here involved and herein called the Newark plant, it isengaged in the manufacture, sale, and distribution of instruments,relays, and meters.During 1939 the Company purchased for use atthe Newark plant raw materials valued at approximately $3,098,785,of which 90 per cent were purchased outside of New Jersey. Thetotal value of finished products sold by the Company in 1939 andmanufactured at the Newark plant- was approximately $10,295,000,IMatter of Westinghouse Electric&Manufacturing Company(Meter Division)andUnited Electrical,Radio & Machine Workers of America, Local#426,affiliated with theCongress of Indnstisal Organizations,27 NLR B. 605. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 60797 per cent of such revenue being derived from the sale and shipmentof products outside New Jersey.H. THE ORGANIZATIONS INVOLVEDNewark Westinghouse Salaried Employees Association is an un-affiliatedlabor organization admitting to membership salariedemployees of the Company.United Electrical, Radio & Machine Workers of America, Local#426, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company, the Association, and the United stipulated, at thehearing that a question has arisen concerning the representation ofemployees in the unit found below to be appropriate for collectivebargaining purposes.From the report prepared by the Regional Director and submitted inevidence at the hearing, it appears that both the Association and theUnited represented substantial numbers of employees in the bar-gaining unit below found to be appropriate.'We find that a question has arisen concerning the representation'of employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation .which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company, the Association, and the United at the hearingstipulated, and we find, that all salaried employees of the Company atits Newark plant, excluding supervisory employees, guards, the medi-z There are approximately 397 employees in the appropriate unit.The Association sub-mitted to the Regional Director171 authorizationcards,almost all being dated in January1941 and all appearing to the Regional Directorto bear genuine,original signatures ofpersons on the Company's pay rollofMay 31, 1941. The Unitedsubmitted 99 member-ship cards,all but 1 bearing dates betweenOctober 1939and June 1941,and the majoritythereof being dated between October and December1940, allofwhich appeared to theRegional Director to bear genuine,original signatures of persons on the Company's pay rollof May 31, 1941. 608DECISIONS OF NATIONAL,LABOR RELATIONS BOARDcal department, the personnel and suggestion interviewers of thepersonnel department, the manufacturing engineers, the secretary andthe assistant secretary to the auditor, and the secretaries to the follow-ing : the meter-division manager, the sales manager, the engineeringmanager, the superintendent, the assistant superintendent, and thesupervisor of industrial relations, constitute a unit appropriate for thepurposes of collective bargaining.3We further find that said unitwill insure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effectu-ate the policies of the Act 4VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by, and we shall accordingly direct, an electionby secret ballot.At the hearing the United requested, in event of an election, thatit be designated on the ballot as "Local 426, United Electrical, Radio& Machine Workers of America." The request is hereby granted.The employees in the appropriate unit whose names appear on theCompany's pay roll next preceding the date of this Direction of Elec-tion, subject to such limitations and additions as are set forth in theDirection, shall be eligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS of LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees ofWestinghouse Electric & ManufacturingCompany (Meter Division), Newark, New Jersey, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All salaried employees of the Company at its Newark, NewJersey, plant, excluding supervisory employees, guards, the medicaldepartment, the personnel and suggestion interviewers of the per-sonnel department, the manufacturing engineers, the secretary andthe assistant secretary to the auditor, and the secretaries to the fol-The unit abovefound to be appropriate is substantially similar to those found to beappropriate in othercases involvingother plants of the Company.See, for instance,Matter ofWestinghouse Electric, d Manufacturing CompanyandLocal 1207 of the UnitedElectrical,Radio d MachineWorkers of America,32 N. L. R..B 476.'In the previous case involvingthis plant,we found aunit consistingof productionand maintenance employees,but excludingill salariedemployees,to bean appropriateunit.Matter of Westinghouse Electric d Manufacturing Company(Meter Division)and,United Electrical,Radio d MachineWorkers ofAmerica, Local #436, affiliated with the,Congress of Industrial Organizations, supra. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 609lowing : the meter-division manager, the sales manager, the engineeringmanager, the superintendent, the assistant superintendent, and thesupervisor of industrial relations, constitute a unit appropriate forrn,9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONI7'By virtue of and pursuant to the power vested in the ' NationalLaborRelationsBoard by Section 9 (c) of The - NationalSection 8, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithWestinghouse Electric & Manufacturing Company (MeterDivision), Newark, New Jersey; an election by secret ballot shall beconducted as early as possible, but not later 'than thirty'(30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director of'the Second Region, acting in this matteras, agent for the National Labor Relations Board,. and, subject to'Article III, Section 9, of said Rules and Regulations, among allsalaried employees of the Company in its Newark, New Jersey, plant,who were employed during the pay-roll period immediately precedingthe date of this Direction, including those employees who did notwork during such pay-roll period because they were ill or on vacationor.in the active military service or training of the United States, or`temporarily laid off, but excluding supervisory employees, guards,the, medical department,, the personnel and suggestion interviewersof the personnel department, the manufacturing engineers, thesecretary and the assistant secretary to the auditor, and the secretariesto the following : the meter-division manager, the sales manager, theengineering manager, the superintendent, the assistant superintend-ent,, and the supervisor of industrial relations, and those who have'since quit or been discharged for cause, to determine whether theydesire to, be represented for the purposes of collective bargaining byNewark Westinghouse Salaried Employees Association, by Local 426,United Electrical, Radio & Machine Workers of America, or byneither.